COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 TRAVIS KIRCHNER,                                '
                                                                  No. 08-11-00368-CR
                              Appellant,         '
                                                                    Appeal from the
 v.                                              '
                                                                   41st District Court
                                                 '
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                 '
                              State.              '               (TC#20100D00899)



                                             ORDER

        The Court on its own motion ORDERS the Clerk’s Office for the 41st District Court of El

Paso County, Texas, to prepare a supplemental clerk’s record containing the supplemental jury

charge issued by the trial court during the punishment phase of the trial, or if such a supplemental

charge is not present in the record, to advise this Court of that fact in writing. The Clerk’s Office

is ordered to provide this on or before June 5, 2013.


       IT IS SO ORDERED this 3rd day of June, 2013.



                                                        PER CURIAM

Before, McClure, C.J., Rodriguez, J., and Larsen, (Senior Judge)
(Larsen, Senior Judge, sitting by assignment)